t c memo united_states tax_court pine mountain preserve lllp f k a chelsea preserve lllp eddleman properties llc tax_matters_partner commissioner of internal revenue respondent petitioner v docket no filed date david m wooldridge ronald levitt gregory p rhodes and michelle a levin for petitioner edwin b cleverdon and horace crump for respondent memorandum findings_of_fact and opinion morrison judge this case concerns charitable-contribution deductions for three conservation easements the easements were contributed in and respectively in our court-reviewed opinion reviewed opinion issued today in this case the court resolves all issues except the value of the easement the reviewed opinion holds that no deduction is allowed for the and the easements but that a deduction is allowed for the easement to the extent of its value we hold here that the value of the easement is dollar_figure findings_of_fact the findings_of_fact are set forth in the findings_of_fact section of the reviewed opinion opinion in tax_court litigation the usual rule is that the burden_of_proof is on the petitioner this burden includes both the burdens of production and persuasion 88_tc_435 the burden of production is satisfied if the petitioner comes forward with enough evidence to support a factual finding 88_tc_38 the burden of persuasion is satisfied if the petitioner shows that on the basis of the evidence the fact is more probable than not 109_tc_463 citing mccormick on evidence sec pincite 4th ed aff’d 192_f3d_844 9th cir the petitioner is eddleman properties llc eddleman properties the tax_matters_partner of pine mountain preserve lllp although as the petitioner eddleman properties bears the burden_of_proof the findings_of_fact would be the same even if respondent the irs were to bear the burden_of_proof i principal provisions of law a deduction for charitable_contributions is allowed by sec_170 which provides there shall be allowed as a deduction any charitable_contribution as defined in subsection c payment of which is made within the taxable_year a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary a regulation implementing sec_170 provides in pertinent part if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution sec_1_170a-1 income_tax regs fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts id subpara the general principle 1all references to sections are to sections of the internal_revenue_code_of_1986 as amended and in effect for the tax years at issue unless otherwise indicated that the amount of the charitable deduction is the fair_market_value of the donated property is no less true when the donation is of a partial interest in property including a sec_170 interest 109_tc_303 citing sec_1_170a-7 income_tax regs sec_1_170a-7 income_tax regs provides that except as provided in sec_1_170a-14 income_tax regs the amount of the deduction under sec_170 in the case of a partial interest in property is the fair_market_value of the partial interest at the time of the contribution sec_1_170a-14 income_tax regs sets forth the rules for valuing a perpetual conservation restriction ie a sec_170 interest this regulation provides in relevant part sentence the value of the contribution under sec_170 in the case of a charitable_contribution of a perpetual conservation restriction is the fair_market_value of the perpetual conservation restriction at the time of the contribution see sec_1_170a-7 sentence if there is a substantial record of sales of easements comparable to the donated easement such as purchases pursuant to a governmental program the fair_market_value of the donated easement is based on the sales prices of such comparable easements sentence if no substantial record of market-place sales is available to use as a meaningful or valid comparison as a general_rule but not necessarily in all cases the fair_market_value of a perpetual conservation restriction is equal to the difference between the fair_market_value of the property it encumbers before the granting of the restriction and the fair_market_value of the encumbered property after the granting of the restriction sentence the amount of the deduction in the case of a charitable_contribution of a perpetual conservation restriction covering a portion of the contiguous property owned by a donor and the donor’s family is the difference between the fair_market_value of the entire contiguous parcel of property before and after the granting of the restriction sentence if the granting of a perpetual conservation restriction after date has the effect of increasing the value of any other_property owned by the donor or a related_person the amount of the deduction for the conservation contribution shall be reduced by the amount of the increase in the value of the other_property whether or not such property is contiguous sec_1_170a-14 income_tax regs we refer to this text as the regulation the following example is given to illustrate the fourth sentence of the regulation example e owns one-acre lots that are currently woods and parkland the fair_market_value of each of e’s lots is dollar_figure and the basis of each lot is dollar_figure e grants to the county a perpetual easement for conservation purposes to use and maintain eight of the acres as a public park and to restrict any future development on those eight acres as a result of the restrictions the value of the eight acres is reduced to dollar_figure an acre however by perpetually restricting development on this portion of the land e has ensured that the two remaining acres will always be bordered by parkland thus increasing their fair_market_value to dollar_figure each if the eight acres represented all of e’s land the fair_market_value of the easement would be dollar_figure an amount equal to the fair_market_value of the land before the granting of the easement dollar_figure dollar_figure minus the fair_market_value of the encumbered land after the granting of the easement dollar_figure dollar_figure however because the easement only covered a portion of the taxpayer’s contiguous land the amount of the deduction under sec_170 is reduced to dollar_figure dollar_figure dollar_figure that is the difference between the fair_market_value of the entire tract of land before dollar_figure and after dollar_figure dollar_figure the granting of the easement id subpara example ii eddleman properties’ litigating position as to the value eddleman properties called raymond veal as an expert witness he opined as to the values of the and easements using a similar approach to value each easement because the issues regarding the valuation of the easement are similar to those regarding the easement we discuss the valuation of the easement as an exemplar extrapolating the conclusions regarding the easement we arrive at a value for the easement when pine mountain contributed the easement to the north american land trust nalt it owned dollar_figure acres the easement covered dollar_figure of the dollar_figure acres veal valued the easement using the before-and-after formula in the third sentence of the regulation he subtracted the value of the dollar_figure acres after the easement from the value of the dollar_figure acres before the easement 2both veal and respondent’s expert gary mcgurrin are experienced appraisers 3the real_property pine mountain owned at any given date is referred to as the pine mountain property in determining the value of the dollar_figure acres before the easement veal divided the dollar_figure acres into four groups dollar_figure acres of conservation-easement property dollar_figure acres of land contiguous to the easement area which he determined to be developable land acres of land contiguous to the easement area which he determined to be undevelopable because of steep terrain or other geographic problems and dollar_figure acres of land contiguous to the easement area which he determined to be best suited for use as commercial land to determine the value of the dollar_figure acres of conservation- easement property he employed two methods the sales-comparison method and the discounted-cash-flow method veal’s discounted cash-flow analysis assumed that had the dollar_figure acres not been restricted by the easement the land could have been developed into a residential subdivision with units using various assumptions about the sale price of the units the cost of development and the discount rate he determined that the landowner could have earned cash flows of dollar_figure from the dollar_figure acres the sales-comparison method he testified develops an indication of value by researching verifying and analyzing sales of similar properties the properties that veal compared to the conservation_easement property were likely to be developed on the basis of sales of these properties he concluded that the value of the conservation-easement property under the sales-comparison method was dollar_figure he ultimately opined that the value of the conservation-easement property was dollar_figure the value that corresponds to the sales-comparison-method value to value the other three groups of properties he used the sales-comparison method but not the discounted- cash-flow method veal’s conclusion as to the pre-easement value of the dollar_figure acres comprising the four groups was group dollar_figure acres of conservation_easement property dollar_figure acres--developable acres--undevelopable dollar_figure acres--commercial value per acre total value dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number to determine the value of the dollar_figure total acres after the easement veal first addressed the value of the dollar_figure acres burdened by the easement he divided these dollar_figure acres into two areas the land inside the building areas and the land outside the building areas in valuing the land inside the building areas veal used two inconsistent calculations in the first he stated that each building area each of which he described in his first calculation as a acres building pad was worth dollar_figure veal determined that the dollar_figure value of each building area was equal to the price that he estimated would be received from the sale of the building area minus allowances for a development costs b marketing costs and c entrepreneurial profit he calculated that the total value of the building areas was dollar_figure equal to dollar_figure per acre acres the first calculation correctly assumed that the total area of the building areas was acres with the second calculation however veal assumed that the total number of acres of the building areas wa sec_2 acres he further assumed that the value of the building areas was dollar_figure equal to dollar_figure per acre acres the difference between the two calculations is illustrated in the table below value of building areas after easement veal’s calculations total value value per acre dollar_figure big_number number of acres value per acre number of acres dollar_figure big_number first calculation second calculation the two calculations arrived at the same value dollar_figure but involved inconsistent numbers of acres and values per acre veal intended to calculate the dollar_figure value using the formula dollar_figure acres not the formula dollar_figure acres his intended calculation comports with the actual acreage the reviewed opinion issued today observes that veal used two inconsistent calculations in valuing the land inside the building areas the reviewed opinion does not state what effect this inconsistency should have on the court’s findings_of_fact the inconsistency is a relatively minor unintended error the irs does not argue that it should detract from the weight we place on veal’s opinion the inconsistency does not affect the weight we accord veal’s opinion of value veal also gave his opinion on the value of the land encumbered by the easement other than the building areas he valued this portion of the land at dollar_figure per acre he used the sales-comparison method which involves finding sales of comparable land encumbered by conservation easements in his calculations veal incorrectly assumed that this portion of the land was dollar_figure acres--equal to dollar_figure acres minu sec_2 acres the land under the easement was dollar_figure acres the building areas were acres therefore the correct area of the portion of the land veal valued was dollar_figure acres equal to dollar_figure acres minus acres veal opined that the value of this portion of the land was dollar_figure acres dollar_figure dollar_figure had veal calculated the acreage correctly it appears that this value would have been dollar_figure which rounded to the nearest ten thousand as was veal’s custom is dollar_figure the effect of the 8-acre miscalculation is illustrated by the table below after-easement value of the land burdened by easement except for the building areas value per acre dollar_figure number of acres dollar_figure total value value per acre number of acres dollar_figure veal’s calculation veal’s calculation if the number of acres is corrected big_number dollar_figure big_number veal’s miscalculation of the acreage resulted in an overestimate of the value of the acreage because veal estimated that the value of the easement was the difference between the value of the pine mountain property before and after the easement using the before-and-after method this means his overestimate of the value of the particular portion of the land after the easement resulted in an underestimate of the value of the easement thus his error was in the irs’s favor if the error were corrected the value of the easement would be dollar_figure more than the value urged by eddleman properties under these circumstances we do not correct veal’s dollar_figure error eddleman properties failed to bring this error to the court’s attention and the irs has not given its views as to the effect of this error we will now describe how veal determined the after-easement values of the three components of the dollar_figure acres other than the dollar_figure acres subject_to the easement veal opined that the easement on the dollar_figure acres had no effect on the values of the other three components of the dollar_figure acres therefore in his view the values of the other three components were the same before and after the easement here is veal’s explanation as to why the easement had no effect on the other three components of the land the value of the other land components are sic not positively affected by the easement since developing the easement land would enhance the value of the other components by creating a development of high value homes and other amenities there is not sufficient data available to determine the extent to which the other parcels are negatively affected by filing the easement therefore i conclude that the other parcels are not affected by filing the easement document veal’s conclusion as to the value of the easement can be summarized as follows numerical summary of veal’s valuation of the easement description of land acres value before easement value after easement land subject_to easement--excluding building areas actual acreage land subject_to easement--building areas only actual acreage acres total land subject_to easement developable land outside easement undevelopable land outside easement commercial land outside easement total pine mountain property when easement was donated including land subject_to easement and land outside easement 1not separately valued dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number the value of the easement according to veal is the dollar_figure pre- easement value of the land minus the dollar_figure post-easement value of the land or dollar_figure veal’s approach to valuing the easement was similar to his approach to valuing the easement he concluded that the easement was worth dollar_figure eddleman properties has adopted veal’s valuation of the easement as its litigating position in this case the value is greater than the value originally reported by pine mountain on its partnership return iii the irs’s litigating position as to the value the irs called mcgurrin as an expert witness to value the and easements mcgurrin used the same approach to value each of the easements we describe his approach in detail with respect to the easement to value the easement mcgurrin considered two valuation methods the sales-comparison method and the before-and-after method in applying the sales-comparison method he considered the sale prices of easements on rural land with little development potential relying on the sale prices of these other easements mcgurrin concluded that the value of the easement was dollar_figure per acre because the area of the easement was dollar_figure acres this meant that the 4the value reported by pine mountain on its partnership return was dollar_figure for the easement attached to the return was an appraisal by claude clark iii that stated that the value of the easement was the same as the value reported for that easement the irs has stipulated that the clark appraisal was a qualified_appraisal as that term is defined by sec_170 this stipulation means that pine mountain has met the requirement found in sec_170 and d that a taxpayer must attach a qualified_appraisal to the return when claiming a charitable-contribution deduction of more than dollar_figure neither eddleman properties nor the irs argues that the court should rely on the clark appraisal to value the easement clark was not called as an expert witness or a fact witness for that matter consequently we do not consider the clark appraisal in our view of the value of the easement value of the easement was dollar_figure mcgurrin considered the sales of other easements to be a better indication of the value of the easement than the before-and-after method second mcgurrin considered the before-and-after method in determining the pre-easement value of the approximately big_number acres owned by pine mountain at the time it granted the easement he made the assumption that the highest_and_best_use of that land was undeveloped open space relying on the sale prices of undeveloped land he thought similar to the pine mountain property he opined that the unencumbered value of the big_number acres was dollar_figure per acre or dollar_figure mcgurrin determined the after-easement value of the approximately acres to be dollar_figure per acre or dollar_figure he used sales of comparable land encumbered by conservation easements to arrive at this value for the remaining big_number acres ie big_number acres acres mcgurrin opined that the value remained unchanged at dollar_figure per acre or dollar_figure under the before-and- after method as used by mcgurrin the value of the easement was dollar_figure according to mcgurrin’s calculations this is equal to the before value of the big_number acres dollar_figure minus the after value of the big_number noneased acres dollar_figure but because mcgurrin considered the comparable-sales method to be the best indication of the value of the easement he ultimately opined that the value of the easement was dollar_figure the value of the easement under the comparable-sales method mcgurrin’s approach to valuing the easement was the same as his approach to valuing the easement in applying the comparable-sales method mcgurrin estimated that the easement was worth dollar_figure per acre he concluded that the easement was worth dollar_figure iv analysis each party challenges the reliability of the method used by the other party’s expert and asserts that the method does not comport with the regulation ie the regulation that governs the valuation of a perpetual conservation restriction sec_1_170a-14 income_tax regs both parties’ challenges are correct neither side’s expert witness employed a method that fits within the parameters of the regulation let us begin with the second sentence of the regulation see supra p this sentence states that if there is a substantial record of sales of easement sec_5it seems that the value of the easement should have been calculated as dollar_figure equal to big_number acres dollar_figure acres dollar_figure big_number acres dollar_figure comparable to the donated easement then the value of the easement should be based on the sale prices of the comparable easements mcgurrin identified sales of easements that he thought comparable to the easements donated by pine mountain he used these sale prices to value the pine mountain easements thus the method he used is the comparable sales_method discussed in the first sentence of the regulation however eddleman properties contends that the easements mcgurrin used were not comparable to the pine mountain easements because the land underlying the mcgurrin easements had little development potential eddleman properties contends that it was reasonably probable that the land subject_to the pine mountain easements would have been developed the resolution of the question of whether it was reasonably probable that the land would be developed bears on another controversy between the parties involving the before-and-after method as noted above veal determined the before values of the land under the assumption that the land could be developed this resulted in correspondingly high before values in valuing property it is standard practice to value the property at its most valuable reasonably probable use see 98_tc_554 this use is known as the highest_and_best_use see id thus veal’s before values for the pine mountain property are proper only if it was reasonably probable that the pine mountain property would be developed when pine mountain contributed the easements to nalt the irs contends that it would have been unreasonable to assume when the easements were granted that the pine mountain property would be developed the irs observes that when the easement was granted county zoning regulations prohibited the development of the pine mountain property furthermore the irs contends development of the pine mountain property could have occurred only with the property in the hands of douglas eddleman because of his experience developing real_estate in valuing the easement under the before-and-after method the land should be assumed to be in the hands of hypothetical persons not pine mountain whose general_partner was eddleman properties an entity owned by the eddlemans sec_1_170a-1 income_tax regs 140_tc_294 although the pine mountain property was not zoned for development by the town of westover until date douglas eddleman and the mayor of westover convincingly testified that they reasonably assumed early in the process of negotiating the annexation of the pine mountain property that the property would eventually be zoned for development despite douglas eddleman’s significant personal role in getting the land zoned for residential development a third party could also have accomplished this the pine mountain property was between the city of chelsea and the town of westover these two municipalities had an incentive to compete with each other for development even without douglas eddleman’s personal influence one of these municipalities would have been convinced to annex the pine mountain property and allow it to be developed thus it was reasonably probable that the pine mountain property would eventually be zoned for development see frazee v commissioner t c pincite when land was donated in date it was zoned for agricultural use however it was reasonable and probable that it would later be rezoned for industrial or commercial use therefore it was permissible to assume that its highest_and_best_use was industrial or commercial although douglas eddleman also played a crucial role in assembling the property that made up the pine mountain property and although he accomplished the purchase of three parcels parcel sec_1 and that provided access to the highways from the rest of the property and although without these parcels the pine mountain property could not be made into a residential development by the time pine mountain had granted the easement it had already purchased the three parcels access to the highways had been achieved by this purchase thus as we find it was reasonably probable that the pine mountain property would be developed the reviewed opinion issued today notes that veal testified erroneously that westover annexed the pine mountain property shortly after the easement was granted the annexation did not occur until date the reviewed opinion does not state what effect this error should have on the court’s findings_of_fact despite this error the preponderance of evidence demonstrates that it was reasonably probable that the pine mountain property would be developed this conclusion is not affected by the fact that real-estate prices peaked in the year and that on account of the subsequent fall in real-estate prices the pine mountain property was never actually developed the question of whether there was a reasonable probability the property would be developed is resolved according to the circumstances existing as of the dates of valuation which are the dates the easements were donated see 94_tc_193 property is valued according to the facts and circumstances existing on the valuation_date pine mountain kept buying land during each of the three years in which the easements were donated the last of the parcels of the pine mountain property was bought in the year the continual buying of property showed that the eddlemans still thought that the pine mountain property would be developed two sales of partnership interests suggested that outside investors also thought that the pine mountain property would be developed the basic facts affecting the prospects of developing the pine mountain property--the access from the property to highways the likelihood that one of the municipalities would approve a real-estate subdivision and the changing state of the real-estate market--are facts that would be known to third parties or could easily be learned by third parties these considerations lead us to believe that when the easement was granted the pine mountain property could be sold to a third-party buyer and the buyer would have paid a relatively high price that corresponded to the development potential of the property because the pine mountain property had development potential the easements examined by mcgurrin were not comparable to the pine mountain easements therefore the second sentence of the regulation does not compel the use of the comparable sales_method as employed by mcgurrin this bring us to the third sentence of the regulation see supra p the third sentence states that if no substantial record of market-place sales is available then as a general_rule the value of the easement should be determined using the before-and-after method see 85_tc_677 because as explained above the sale prices of easements used by mcgurrin were not of easements comparable to the pine mountain easements it might seem that the third sentence requires the use of the before-and-after method veal used the before-and-after method therefore veal’s method might seem to comport with the third sentence of the regulation this would ignore however the regulation’s use of the term general_rule only as a general_rule the regulation says should the before-and-after method be used in this case a departure from the general_rule is justified the before-and-after method as employed by veal gives an overestimate of the value of the easement mcgurrin’s survey of the sale prices of other easements while not itself capable of resolving the value of the pine mountain easements because the easements restrict rural land with limited development potential provides a check on veal’s estimates of value mcgurrin demonstrated that the buyers of conservation easements primarily conservation organizations and governmental entities bought conservation easements in rural areas for approximately dollar_figure per acre veal by contrast opined that the value of the easement was nearly dollar_figure per acre this is about times the rural price it is somewhat difficult to understand why buyers of conservation easements primarily conservation organizations and governmental entities would pay times the rural price for an easement on developable land a partial explanation is that an easement on developable land is more valuable than one on undevelopable land protecting land that could otherwise be part of a residential development might be thought to make a greater contribution to the environment than protecting rural land additionally such an easement might have greater scenic value thus the pine mountain easements’ location in a potential residential development likely justifies a conservation organization’s or a governmental entity’s paying a premium for the easement however a fifty-fold premium is more than would be paid_by a buyer with constrained resources such as a conservation organization that seeks to maximize the effectiveness of its dollars we are thus left with the impression that veal overestimated the value of the easement and posit two reasons veal’s method led to an overestimate first veal’s after value the value of the pine mountain property after the granting of the easement did not take into account the beneficial effect that the easement had on the surrounding land this point is discussed in further detail in the next paragraph second the high development potential of the pine mountain property may make the easement on the property difficult to value using the before-and-after method one can think of the before-and-after method for valuing an easement as analogous to the cost method of valuing a building the cost method is founded on the assumption that no one will buy a completed building for a price greater than it would cost to the construct the building thus the cost of a building can be an indicator of its market price however in some instances the cost of the building does not directly translate to market_value for example suppose that someone constructs a luxury house with high-quality materials and fixtures etc at a cost of dollar_figure million in a modest neighborhood where the other houses sell for dollar_figure a buyer might pay more money for the luxury house but is unlikely to pay the full dollar_figure million that the house cost to build when valuing an easement the cost of an easement can be thought of as the amount by which the easement diminishes the value of the underlying land under certain circumstances this difference in value can be used to indirectly value the easement just as the cost of a building may be used to indirectly value a building however the diminution in value may not always be a good indicator of the value of the easement just as the cost of a building may not always be a good indicator of its value here no buyer would be willing to pay the full cost of the pine mountain easement as measured by the before- and-after method because veal’s before-and-after method overestimates the value of the easement on the pine mountain property for the reasons identified the 6as veal testified the cost approach assumes that the informed purchaser would pay no more than the cost_of_producing a substitute property with the same utility 7for simplicity this example ignores land values general_rule of the third sentence of the regulation does not require the acceptance of veal’s before-and-after method now consider the fourth sentence of the regulation see supra pp this sentence gives the rule that if the restriction in question covers only a portion of the contiguous property owned by the donor then the value of the restriction is the difference between the fair_market_value of the entire contiguous parcel of property before and after the granting of the restriction each of the easements donated by pine mountain covers only a portion of the contiguous property owned by pine mountain at the grant of each easement therefore eddleman properties argues the fourth sentence of the regulation requires the use of the before-and- after method the fourth sentence is designed to force the appraiser to account for the beneficial effects of the easement on the contiguous property that is not restricted by the easement see sec_1_170a-14 example income_tax regs b y perpetually restricting development on this portion of the land e has ensured that the two remaining acres will always be bordered by parkland thus increasing their fair_market_value to dollar_figure each veal assumed that the easements contributed by pine mountain to nalt did not affect the value of the portions of the pine mountain property unrestricted by the particular easement however the easement had positive external effects on the unrestricted property that was contiguous with the restricted_property the three easements run along mountain ridges and protect those ridgelines from construction the easements enhance the value of the other pine mountain property by preserving scenic views of the ridgelines the protections afforded by the easements provide other_benefits as well the ridgelines protected by the easements could be used for recreational purposes such as hiking one of eddleman properties’ witnesses an expert in real-estate development confirmed in her testimony that the protected ridgelines would afford recreational benefits veal’s opinion about the value of the easement thus does not account for beneficial effects of the easement on the unencumbered portions of the pine mountain property this failure is inconsistent with the fourth sentence of the 8veal concluded that the easements actually diminished the value of the unencumbered land because the easements prevented pine mountain from developing the mountaintop properties development which he assumed would have had a favorable effect on the lower-altitude home lots on unencumbered land veal’s opinion did not account for this effect because he thought the effect was too difficult to quantify veal’s failure to quantify the amount by which he thought the easements diminished the value of the other land may mean that it is unnecessary to consider whether veal is correct that the easements diminished the value of the other land the assumption not being quantified by veal possibly did not affect veal’s valuation to the extent it matters we are not convinced that the development of mountaintop properties would have had a favorable effect on the lower-altitude home lots douglas eddleman wrote in a memorandum to veal that on the basis of his experience with developing mountain real_estate he believed the sale of high-priced houses at the top of a mountain serves to increase continued regulation therefore the fourth sentence of the regulation does not require us to accept veal’s opinion about the value of the easement the irs argues that veal’s method contradicts the fifth sentence of the regulation see supra p the fifth sentence of the regulation states that if the restriction has the effect of increasing the value of unrestricted property owned by the donor whether contiguous or noncontiguous the amount of the deduction must be reduced by the increase in value because veal’s method does not continued the value of the houses at the bottom the memorandum was the source of veal’s assumption veal uncritically accepted douglas eddleman’s opinion for which douglas eddleman provided no specific data or examples as an expert in valuation veal could have formed his own opinion on the validity of this theory he also could have supplied corroboration for the theory in the end the theory was not corroborated by the evidence in this case we are not persuaded it is correct 9eddleman properties notes that the irs’s expert witness mcgurrin did not opine that the easement would enhance the value of the surrounding land therefore eddleman properties implies the irs has no cause for contending that the easement would enhance the value of the surrounding land however mcgurrin held a different view of the development potential of the pine mountain property he thought it would not be developed and would remain rural under such an assumption the easement would have a relatively insignificant effect on contiguous land an owner of timberland values the scenic views from the timberland less than the owner of a residential lot values the scenic views from a residential lot thus mcgurrin’s failure to opine that the easements enhanced the value of the surrounding land is insignificant his failure does not sway our view that the easements enhanced the value of the surrounding land and that veal overestimated the value of the easement by ignoring the enhancements comport with the fourth sentence of the regulation it is unnecessary to consider whether his method is also out of conformity with the fifth sentencedollar_figure in summary both eddleman properties and the irs favor valuation opinions that are based on methods that do not meet the requirements of the regulation now consider the legal significance of this in a case of unilateral noncompliance where one party’s proferred method complies with the regulation but the other’s does not it might be appropriate or even mandatory for a court to adopt the opinion of the expert whose method complies with the regulation in this case however neither expert’s methods complies nothing in the regulation counsels one expert’s method over the other in this case of bilateral noncompliance sec_170 provides that a charitable-contribution deduction is allowable only if verified under regulations prescribed by the secretary the regulation governing the valuation of perpetual conservation restrictions sec_1 170a- h i income_tax regs governs both the taxpayers seeking deductions and the irs disallowing deductions alike the regulation is therefore not a verification regulation within the meaning of sec_170 10c timothy lindstrom in a guide to the tax aspects of conservation_easement contributions wyo l rev argues that the fifth sentence does not apply when the unrestricted property is contiguous with the restricted_property as it is here because the regulation does not require us to accept one expert’s conclusion over the other’s this case is like any other case in which experts offer competing estimates of fair_market_value the court decides what weight to give those estimates by among other things examining the factors they considered in reaching their conclusions see 38_tc_357 the court is not bound by the opinion of any expert witness and it may accept or reject expert testimony in the exercise of its sound judgment estate of newhouse v commissioner t c pincite 84_tc_722 the court is not required to adopt the opinion of an expert that is contrary to its own judgment the court may selectively use a portion of the opinion of an expert 86_tc_547 the court may also reach a decision as to the value of property that is based on its own examination of the evidence in the record 538_f2d_927 2d cir aff’g tcmemo_1974_285 to determine the value of the easement we adopt the following approach the value of the easement should be estimated by giving equal weight to the values assigned by veal and mcgurrin to explain why this approach is reasonable under the circumstances we will discuss three general topics how both experts’ opinions have aspects that are useful to the determination of the easement’s value the nature of the errors made by each expert and how weighting the two experts’ opinions tends to correct the errors in their respective approaches aspects of both experts’ opinions that are useful to the court in valuing the easement both experts’ opinions have aspects that are helpful to the court in determining the value of the easement veal correctly assumed that the pine mountain property would be developed mcgurrin properly determined the value of the easement by reference to the prices paid for other conservation easements the prices paid for other conservation easements are helpful in valuing the easement although they cannot exclusively determine the value because the prices mcgurrin used correspond to prices of easements in rural areas the nature of the errors made by each expert despite useful aspects each expert’s opinion rested on errors veal overestimated the value of the easement by ignoring the beneficial effects the easement had on the unrestricted pine mountain property veal also overestimated the value of the easement because the diminution of the underlying land’s value is an imperfect proxy for the market_value of this particular easement that restricts the use of highly valuable developable landdollar_figure mcgurrin assumed incorrectly that the pine mountain property would not be developed this assumption resulted in mcgurrin’s underestimating the value of the easement because he valued the easement on the basis of actual sale prices of easements on rural undevelopable land why weighting the two experts’ opinions equally tends to correct the errors in their respective approaches we will now explain why veal’s errors have an effect on value opposite to mcgurrin’s how the effects are of roughly the same magnitude and how equally weighting the value assigned by each expert has the effect of correcting their errors both of veal’s errors resulted in an overestimate of the value of the easement ignoring the beneficial effects of the easement resulted in an underestimate of the after value of the pine mountain property after the donation of the easement because the value of an easement under the 11the irs also attacks veal’s valuations of the pine mountain property before the easements because he did not consider the relatively low actual prices pine mountain paid for the property we are not persuaded that veal’s method was flawed for this reason veal opined that the value of the pine mountain property was much higher than its purchase_price because he thought that when the easements were granted it was reasonably probable that the land could be developed we agree with this assumption the purchase_price of the pine mountain property did not reflect the value of the land as a commercial and residential subdivision this is because the land was assembled parcel by parcel the low price for each parcel did not reflect for example that the fully assembled property would have access to the highway system this access was necessary for the fully assembled property to be developed into a subdivision before-and-after method is the value of the property before the easement minus the value of the property after the easement an underestimate of the after value results in an overestimate of the value similarly veal’s use of the before- and-after method in the context of an easement on highly valuable developable property resulted in an overestimate of the value of the easement because the high cost of creating the easement ie the reduction in value of the underlying land caused by restricting the land does not necessarily translate into market_value conversely the error made by mcgurrin resulted in an underestimate of the easement’s value mcgurrin assumed that the pine mountain property would not be developed therefore he compared the easement to easements on rural land that would not be developed had he compared the easement to easements on developable land he presumably would have given a higher value to the easement thus the errors in veal’s approach have the opposite effect on value from the error in mcgurrin’s approach veal overestimated the easement’s value mcgurrin underestimated it although the errors in the experts’ approaches have opposite effects on value the effects are similar in proportion because the magnitude of all three errors is proportional to the probability that the pine mountain property would be developed to understand this proposition suppose that the pine mountain property was undevelopable ie that there was a low probability that it would be developed in this undevelopable property scenario veal’s method of valuing the easement would return a fairly low value for the easement veal used the before-and-after method under which the value of an easement is considered to be equal to the pre- easement value of the land minus the post-easement value of the land thus veal’s method would have placed a low before value on undevelopable land and a correspondingly low value on the easement on such land the first error we ascribe to the veal opinion--that he failed to account for the value-enhancing effect of the easement on the surrounding pine mountain property--would have a minimal effect if the pine mountain property were undevelopable that is because a conservation_easement confers low benefits on the surrounding land when that surrounding land is not developable a conservation_easement does not significantly enhance the value of surrounding land that is used for timber or hunting especially compared to the value enhancement conferred on a residential subdivision the second error we ascribe to veal--that his before-and-after method exaggerates the value of an easement when the underlying land is exceedingly valuable and when there is a competing supply of cheaper rural easements--also would have minimal effect in the situation in which the underlying land is undevelopable thus veal’s method of valuing the pine mountain property would be a fairly reliable way of estimating the value of the easement in a hypothetical situation in which the pine mountain property is undevelopable a similar conclusion can also be easily made with respect to mcgurrin’s method in that situation if the pine mountain property is undevelopable then mcgurrin’s method which relies on the sale prices of rural undevelopable property would be a fairly reliable method of valuing the pine mountain property now consider what happens if the probability of developing the pine mountain property is higher with a higher probability the value of the land is higher veal’s method would then produce a higher value for the easement because under the before-and-after method an easement on high-value land is worth more than an easement on low-value land part of the easement’s value that would result using veal’s method would be an exaggeration due to the two errors we ascribe to veal his failure to account for the enhancement effect would mean that his after value is too low which makes his easement value too high and his failure to account for the downward price pressure placed on the market for conservation easements by the availability of cheaper rural easements also means that his easement value is too high to more fully demonstrate that the effects of both errors that we ascribe to veal are proportional to the probability the land will be developed we will start with veal’s first error-- his failure to properly account for the enhancement effect of the easement on the noneasement property the greater the probability that the pine mountain property will be developed the greater the effect of the error beautiful mountain views enhance the value of residential property--ie property on which homes will sit such views are less important to the value of undeveloped property--ie hunting lands and timberlands now consider veal’s second error he used the before-and-after method exclusively to value the easement even though cheaper easements on rural land would partially compete with the pine mountain easement the greater the probability the pine mountain property will be developed the greater the reduction in the value of the pine mountain property that will result from the imposition of the easement and the greater the reduction in value the greater discrepancy there will be between the estimated value of the pine mountain easement using the before-and-after approach and the value of rural easements now consider how the value under mcgurrin’s method would change as the probability of developing the land is hypothetically increased mcgurrin exclusively used the value of rural easements to value the easement the greater the probability of development of the pine mountain property the more valuable the easement on portions of the pine mountain property are compared to rural easements thus the greater the probability of development the greater mcgurrin’s underestimate of the value in conclusion the magnitude of veal’s overestimate of the pine mountain easement’s value correlates with the probability of developing the pine mountain property and the magnitude of mcgurrin’s underestimate of the pine mountain easement’s value also correlates with this probability that means that as the probability of developing the pine mountain property increases each expert’s error increases in proportion to the other expert’s error the mere fact that the magnitude of the two experts’ errors vary proportionally does not mean that the magnitudes are equal however on our review of the entire record we are convinced that the errors are roughly equal in magnitude on the basis of the record we believe that the amount by which veal overestimated the value of the easement is comparable in magnitude to the amount by which mcgurrin underestimated it thus combining veal’s approach and mcgurrin’s approach tends to correct their respective errors it is appropriate to combine their respective estimates of value for the easement by giving each estimate equal weight using an equally weighted average we conclude that the value of the easement is dollar_figure equal to of veal’s dollar_figure value plu sec_50 of mcgurrin’s dollar_figure value
